 



Exhibit 10.01
Cardinal Health
Deferred Compensation Plan
Amended and Restated Effective January 1, 2005
409A Transition Rules Amendment
Background Information

A.   Cardinal Health, Inc. (“Cardinal Health”) established and maintains the
Cardinal Health Deferred Compensation Plan (the “Plan”) for the benefit of
participants and their beneficiaries.   B.   The Human Resources and
Compensation Committee of the Board of Directors of Cardinal Health, Inc. (the
“Compensation Committee”) oversees and is authorized to amend the Plan.   C.  
The Compensation Committee has authorized the amendment of the Plan to remove
restrictions on the distribution of Cardinal Health common stock in kind and to
reflect certain transition rules under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) that have been followed during 2005, as
required by interim guidance issued under Code Section 409A.   D.   Section 7.1
of the Plan permits the amendment of the Plan at any time.

Amendment of the Plan
     The Plan is hereby amended as follows, effective (i) with respect to No. 1
below, as of the date of the Compensation Committee’s approval of this
amendment, and (ii) with respect to No. 2 below, as of January 1, 2005:
1. The last sentence of Section 5.2 of the Plan is hereby amended to read as
follows:
“Payments of amounts credited to the Participant’s Account will be made in U.S.
dollars, except for amounts credited to the Participant’s Cardinal Stock
Account, if any, which may be payable either in cash or in the form of Shares
plus cash in lieu of any fractional shares at the election of the Participant.”
2. A new appendix is added to the Plan reading as follows:
“409A Transition Rules Appendix
     Notwithstanding anything herein to the contrary, the Administrative
Committee may, on such terms as it deems appropriate, permit Participants during
calendar year 2005 to terminate participation in the Plan or to cancel an
outstanding deferral election, in whole or in part, with respect to amounts
deferred and subject to Code Section 409A, and to receive a distribution of such
amounts, in accordance with the provisions of IRS Notice 2005-1, Q&A-20, and
administrative procedures established by the Administrative Committee in
compliance with Code Section 409A. In addition, the Administrative Committee
may, on such terms as it deems appropriate, permit Participants to make their
deferral elections under the Plan for 2005 on or before March 15, 2005, provided
that any such delayed election shall apply only to compensation that has not
been paid or become payable at the time of the election and otherwise meets the
requirements of IRS Notice 2005-1, Q&A-21, and administrative procedures
established by the Administrative Committee in compliance with Code
Section 409A. Finally, the Plan shall otherwise be administered in accordance
with a good faith interpretation of the requirements of Code Section 409A,
including any other transition rules permitted under applicable guidance,
pending amendment to conform to the requirements of Code Section 409A on or
before December 31, 2006, or such other extended compliance date established
under applicable law.”
3. All other terms and provisions shall remain unchanged.

 



--------------------------------------------------------------------------------



 



                  CARDINAL HEALTH, INC.
 
           
 
  By:       /s/ Carole S. Watkins          
 
          Carole S. Watkins
 
  Title:       Executive Vice President, Human Resources          
 
           
 
  Date:       December 21, 2005          

2